Citation Nr: 1530704	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from April 1980 to January 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) from the Board at the RO in March 2011.  A transcript of the hearing is associated with the electronic claims file.

In May 2011, January 2012, and July 2014, the Board remanded this matter for additional development.


FINDING OF FACT

During the entire time on appeal, the Veteran's hearing loss has been manifested by no more than Level VII for right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The RO's May 2006, May 2008, and May 2013 letters provided before and after the initial adjudication of the claim on appeal in August 2006, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letters were provided to the Veteran, the claim was readjudicated in an October 2014 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Moreover, the Veteran has been afforded VA examinations and medical opinions in November 2006, June 2011, July 2011, September 2012, and September 2014 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected right ear hearing loss during the appeal period.  Id.  

The Veteran's claim was last before the Board in July 2014 and remanded for additional evidentiary development, to include affording the Veteran a VA examination.  Based on a comprehensive review of the record, the Board finds substantial compliance with the July 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran seeks a compensable evaluation for his service-connected right ear hearing loss.  Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85(f) (2014).

In May 2006, the Veteran submitted a claim of entitlement to a compensable evaluation for bilateral hearing loss.  The Veteran failed to report for a VA audiology examination in June 2006.

In November 2006, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
40
45
45
65
75
58

Speech audiometry revealed speech recognition ability of 52 percent in the right ear.  The examiner diagnosed mild to severe sensorineural hearing loss at 500 through 4000 hertz in the right ear.  

Applying the above results from the November 2006 VA examination report to the Rating Schedule, shows Level VII hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for right ear hearing loss under Diagnostic Code 6100.

VA treatment records dated from 2006 to 2011 showed complaints of hearing loss.

During his March 2011 Board hearing, the Veteran indicated that he had trouble hearing others in a crowd, difficulty hearing conversations in person, and difficulty hearing the telephone and television. 

The Veteran submitted an undated letter from his employer contending that he received accommodations at work for his hearing disability.  The employer noted that the Veteran worked for a non-profit rehabilitation program and that he was aware of the Veteran's unspecified medical disabilities.  The employer noted that the Veteran was provided a sheltered environment and referred only to the Veteran's ability to remember his work duties.  The employer did not mention hearing or communications deficiencies.

In a June 2011 VA audiology consult record, the examiner noted that the Veteran's responses were initially inconsistent and unreliable.  The Veteran was noted to give single-word responses to spondees, unreliable responses to testing, and to be
hypersomnolent at times.  After repeated reinstruction and with very slow thorough repeated retesting, the examiner indicated that fairly-good reliability in responses was eventually obtained.  The examiner noted that he posted the results in the
electronic medical records system and diagnosed mild to severe sensorineural
hearing loss in the right ear with excellent word response testing.

In a July 2011 VA medical opinion, the examiner indicated that the Veteran's claims folder was reviewed prior to the evaluation.  The examiner noted that no audiometric data was reported for the Veteran, as he could not or would not provide reliable and valid hearing test results.  Test-retest reliability for pure tones was noted to be poor and findings were not consistent with recent diagnostic test results.  On the basis of the non-organic findings, the examiner commented that it must be assumed that the Veteran had hearing within normal limits.

An additional VA medical opinion was sought in order to interpret the air conduction and speech recognition values contained in the June 2011 VA clinical audiometric examination that were eventually obtained and associated with the record by the RO in 2012.  It was specifically indicated that the June 2011 examiner did not use the Maryland CNC speech recognition test.  In a September 2012 VA medical opinion, a VA physician noted his review of the pertinent evidence and provided pure tone threshold values based upon comparison between graphic and tabular data.  It was further indicated that there was insufficient descriptive information available to authoritatively translate the speech recognition threshold testing as performed to the Maryland CNC scoring system.  Pure tone thresholds, in decibels, were reported as follows for the June 2011 VA clinical audiometric examination:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20
20
35
50
80
46

Applying the above results from the June 2011 VA clinical audiometric examination to the Rating Schedule, shows Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for right ear hearing loss under Diagnostic Code 6100.

In September 2014, the Veteran underwent a VA audiology examination.  He reported difficulty hearing on the telephone and understanding speech in background noise.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
30
30
35
60
80
51

Speech audiometry revealed speech recognition ability of 80 percent in the right ear.  On physical examination, the Veteran had abnormal contralateral acoustic reflexes in the right ear.  After reviewing the record and examining the Veteran, the examiner diagnosed sensorineural hearing loss of the right ear.  

Applying the above results from the September 2014 VA examination report to the Rating Schedule, shows Level IV hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for right ear hearing loss under Diagnostic Code 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2014).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the November 2006, June 2011, and September 2014 VA audiology examinations, the Veteran's right ear hearing acuity does not satisfy the regulatory requirements for a pattern of exceptional hearing impairment.  Id.  

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected right ear hearing loss disability varied to such an extent that a rating greater than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, the provisions of 38 C.F.R. § 3.383 for paired organs were not met because the service-connected right ear did not warrant a rating of 10 percent or more.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right ear hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's right ear hearing loss has been manifested by no more than Level VII hearing acuity in the right ear.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable disability rating.  Increased ratings are provided for by the regulations for certain manifestations of right ear hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements from the Veteran concerning his difficulty understanding other people, difficulty hearing in background noise, and difficulty hearing the telephone and television.  The September 2014 VA examiner also determined that the Veteran's hearing loss impacted his ordinary conditions of daily life.  However, the Board finds that the criteria for the noncompensable evaluation assigned reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  The rating criteria did not afford his right ear hearing loss disability a compensable evaluation.  Lendenmann, 3 Vet. App. at 349.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for his service-connected right ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for right ear hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


